DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election without traverse of Group I (claims 16-35 and 37) and the species of F241R/F243S substitutions with traverse in the reply filed on 08/15/2022 is acknowledged.  
The traversal is on the ground(s) that no burden for examining all species together was shown. This is not found persuasive because page 4 of the restriction provides burden reasoning for the species election.  Rejections under 101 and 112, first paragraph were not the only possible sources of examination burden.  Also, the parent case’s claims are drawn to protein products but here, a different biomol3ecule class is examined.  Thus, allowability of the parent case’s claims does not necessarily mean the instant claims are patentable.  Therefore, the allowance of the parent case is no justification for lack of burden.  
The requirement is still deemed proper and is therefore made FINAL.
Claim 36 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/15/2022.

Claims Status
Claims 1-15 are canceled.
Claim 36 is withdrawn.
Claims 16-35 and 37 are under examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 05/12/2020 and 08/20/2020 are being considered by the examiner.  Any strikethrough is owed to lack of date.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
	Figure 4C contains a sequence without sequence identifier.

Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specification
The use of the terms TWEEN (0251) and TRITON (0251), which is a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever appearing or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 35 is objected to because of the following informalities:  This dependent claim begins with “An” but should begin with “The”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, on which the other claims above depend, recites an isolated nucleic acid encoding a heteromultimeric protein or IgG antibody wherein each encoded protein comprises and Fc region with one of two sets of mutations such as F241R and F243S.  The claim continues to state that no residue of any Fc peptide of these proteins is glycosylated.  This combination of elements renders the claims above indefinite since it is not clear how the amino acid level post-translational modification of glycosylation or lack thereof should affect the nucleic acids claimed.  The nucleic acids claimed are not amino acids for potential glycosylation and so at least two interpretations of the claims arise.  First, the claims could be drawn only to the products as recited, none of which are proteins but simply note that any future protein would not carry glycosylations.  Second, the claim could be read to require that all glycosylation sites on the encoded protein and their corresponding codons in the nucleic acid are removed or mutated such that no glycosylation occurs.  This need not be the case as prokaryotic translation could also yield a non-glycosylated protein.  Therefore, there are multiple structural interpretations of the recited nucleic acids, vectors, and host cells, all requiring the nucleic acid of 16, for example, which can either carry just the mutations recited in the claim or must carry those plus additional glycosylation site mutations.  The presence of multiple structural interpretations renders the claims indefinite.
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang (US2006/0204493, published 09/14/2006), in view of Kanda (US2003/0115614, published 06/19/2003), Gudas (US2004/0018198, published 01/29/2004), Dahiyat (US2006/0121032, published 06/08/2006), Guler-Gane (US2010/0184959, published 07/22/2010), Zhang (Protein Engineering, Vol. 8, No. 10, Pg. 1017-1022, 1995), Emrick (The Journal of Biological Chemistry, Vol. 276, No. 49, Pg. 46469-46479, 2001), and Hinton (The Journal of Immunology, Vol. 176, Pg. 346-356, 2006).
It must be noted that the claims are being given their broadest reasonable interpretation which is that the nucleic acids encode proteins as recited with the mutations recited only and no additional modifications are required.
Huang teaches heteromultimeric antibodies and methods of making the same at high yields and purity (Abstract).  To this end they teach use of knobs into holes technology to promote heterodimerization in generation of bispecific antibodies.  Constructs were prepared by introducing T366W into one Fc region and T366S, L368A, and Y407V into the second Fc region of the antibody (0367).  This therefore increases bispecific antibody yield.  They teach that bispecific antibodies can be used in human therapy against tumor cells (0006) and that in some cases effector functions are preferred for these clinical applications (0012).  Furthermore, such antibodies can be modified to increase effector functions (0114).  Said antibodies can be a human IgG1 (0293), the selection of which is discussed further below.  
With respect to a nucleic acid, Huang teaches a nucleic acid that encodes their antibody is isolated and inserted into a replicable vector for further cloning or for expression (0201). They state that this is for recombinant production of their antibody and that many vectors are available (0201). They teach recombinant vectors for expressing a molecule of their invention such as an antibody (0123).  They also teach host cells comprising a polynucleotide or vector of the invention (0124).  Preferred host cells for said vector are either prokaryotic or mammalian in origin (0201).  Host cells express the desired antibody (0124). 
With respect to human IgG1 isotype selection, Kanda teaches antibodies of human IgG class are mainly used for treatment of various human diseases because they have functional characteristics such as long half-life in blood and effector functions (0005).  A large amount of studies have so far been conducted for ADCC and CDC as effector functions of IgG antibodies and it has been reported that human IgG1 has the highest ADCC and CDC activity among human IgG antibodies (0005).  In view of this, most anti-tumor humanized antibodies, such as Rituxan and Herceptin, which use effector functions for their effects, are antibodies of the human IgG1 subclass (0005).  Therefore, human IgG1 is a common therapeutic antibody isotype for anti-cancer antibodies like those of Huang owed to its effector functions and because of these facts and the teachings of Huang its Fc region is a starting point for all mutations discussed herein.
Thus, it would have been obvious to one of ordinary skill in this art long before the filing of the instant application that anti-tumor antibodies for use in humans should be of the IgG1 subclass in order to benefit from their ADCC and CDC effector functions for tumor clearance.  They provide this advantage.
Gudas further supports the conclusions above stating that the ability of an antibody to mediate ADCC may be of use as tumor treatment (0133).  They also teach here that ADCC is mediated by natural killer cells having FcgammaRIII, an Fc antibody region receptor (0133).
Taken together, one of ordinary skill in this art, constantly seeking ways to improve tumor immunotherapy, would be motivated by the combined teachings of Huang, Kanda, and Gudas to improve the ADCC activity of therapeutic antibodies like those of Huang that treat tumors.  
None of the authors above teaches F241R mutation for any purpose or mutations at position 243.
Dahiyat teaches antibodies having Fc variants with enhanced capacity to activate macrophages, part of ADCC (Abstract).  They teach approaches that enhance capacity of antibodies to bind FcgammaRIIIa and to mediate ADCC (0015).  Their variants have improved FcgammaRIIIa binding (0019) and macrophage activation (0020).  Their variants include several with mutation of position 241 to arginine (241R) (0024).  Position 243 is also mutated in many of their variants in combination with 241R mutation (0024).  Variant 17 of Figure 15 shows F241R plus mutation at F243 binds better to Fcgamma RIIC, which is an activating receptor, and so the mutation combinations improve macrophage activation and ADCC.  Of note, their positions are that of the EU index of human IgG1 (0029, 0065, 0072, 0077, 0083, and 0091).
Dahiyat does not teach the mutation 243S.
This deficiency is cured by Guler-Gane who teaches that an Fc mutation combination including F243S increases Fc capacity to bind FcgammaRIIIa (Table 1, 0158, Pg. 17).  Positions are based on EU index (Table 1, subscript).
Taken all together, it would have been obvious to one of ordinary skill in this art, again, who is constantly seeking to improve therapeutic efficacy of anti-tumor antibodies, to combine the mutations of Dahiyat and Guler-Gane and to substitute those in the same position all taught to contribute to Fc binding to activating Fc receptors, to produce therapeutic heteromultimeric antibodies such as those of Huang above, with increased capacity to cause ADCC and therefore to treat tumor.  Based on the successes of the authors above, one of ordinary skill in this art would enjoy a reasonable expectation of success in not only making an antibody of Huang comprising mutations F241R and F243S but also in utilizing said antibody to elicit ADCC.  They would be motivated to combine the mutations of these two groups in order to further improve ADCC-induction efficacy of their Fc regions.  As evidenced by the works cited above, combining different mutations yields improved ADCC function. It would be equally obvious to put these mutations on one or both Fc regions in order to optimize degree of ADCC of the therapeutic antibody.  
The Examiner provides further support for the additive effect of combining known mutations.  Zhang teaches that mutations that stabilize T4 lysozyme are known and that combining seven such mutations in the same protein incrementally increased the melting temperature (stability) of the protein (Abstract).  Thus, they teach a method of improving or modifying a protein by combining a series of rationally designed point mutations (Abstract).  
Emrick teaches that the combination of two known mutations into ERK2 led to synergy of the mutations and greatly increased specific activity (Abstract).  
Lastly, Hinton teaches that while two single point mutations increase IgG binding to FcRn individually, combining them causes an additive effect with the double mutant having much greater capacity to bind FcRn that either single mutant (Table II and Pg. 348, Column 2, Paragraph, third).  
Thus, it is clear from the prior art that one of ordinary skill in this art routinely combines advantageous mutations with a high expectation of success in generating a third protein with additive effects of each mutation.  
Therefore, the combined teachings of the authors above clearly render obvious all of the instant claims.  This is because these teachings make obvious the antibody of instant claims and also the need for a polynucleotide (nucleic acid), vector, and host cell to encode and produce the same.  After such production, said therapeutic antibody can be used to treat tumor.  Said antibody will have all functions required by the instant claims above since the mutations required for the same are made obvious above in one therapeutic bispecific antibody.  
With respect to claim 33, cloning the isolated nucleic acid above into a vector will yield an isolated vector as is standard practice in this art.  Such is a recombinant vector, isolated after its production before a transfection or transformation event to put it into a host cell.  This is envisioned by the teachings of Huang above by one of ordinary skill in this art.  

Claims 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang (US2006/0204493, published 09/14/2006), in view of Kanda (US2003/0115614, published 06/19/2003), Gudas (US2004/0018198, published 01/29/2004), Dahiyat (US2006/0121032, published 06/08/2006), Guler-Gane (US2010/0184959, published 07/22/2010), Zhang (Protein Engineering, Vol. 8, No. 10, Pg. 1017-1022, 1995), Emrick (The Journal of Biological Chemistry, Vol. 276, No. 49, Pg. 46469-46479, 2001), and Hinton (The Journal of Immunology, Vol. 176, Pg. 346-356, 2006), as applied to claims 16-33 above, and further in view of Delisa (US2011/0039729, priority to 01/03/2008).
The combined teachings of Huang, Kanda, Gudas, Dahiyat, Guler-Gane, Zhang, Emrick, and Hinton above make obvious the nucleic acid of claim 16 and the vector of claim 33 as discussed supra, all the teachings above being incorporated here.
None of the authors above teaches producing the obvious antibodies in a prokaryotic host cell such as E. coli.
This deficiency is remedied by Delisa.
Delisa teaches that most bacteria do not glycosylate their own proteins and thus expression of most therapeutically relevant glycoproteins, including antibodies, is relegated to mammalian cells (0004).  In the case of antibodies, this is due to loss of effector functions due to lack of N-glycan (0005).  They also state that mammalian cell culture suffers from several drawbacks including: extremely high manufacturing cost, low volumetric productivity, retroviral contamination, relative inability to rapidly generate stable, high-producing cell lines, and high product variability (0004).  They teach that expression in E. coli does not suffer from these limitations (0004).  They also teach a prokaryotic host cell comprising eukaryotic glycosyltransferase activity (0013 and 0018) for production of glycoproteins (0019).  The prokaryotic cells can be E. coli (0021 and 0072).  Their use should yield homogeneous human-like N-glycans while at the same time lowering cost and time associated with protein drug manufacturing (0022-0024).  
Huang does teach prokaryotic host cells as discussed above.
Taken all together, it would have been obvious to produce the obvious antibody above using an E. coli expression system such as that taught by Delisa for the advantages provided thereby discussed by Delisa and mentioned above.  This would be an obvious method available to one of ordinary skill in this art to maximize antibody production while reducing time required and cost thereof.  It would also ensure maintenance of the improved ADCC functionality (effector function) discussed supra in the obvious bispecific antibody. Isolated E. coli are standardly used in protein production since they are not transformed with a recombinant vector while in an animal host, for example. Delisa supports this by teaching that their E. coli is cultured under conditions to produce the desired protein (0015). Thus, the E.coli of Delisa would be understood by one of ordinary skill in this art as isolated.  
Thus, the combined teachings above clearly render the claims above obvious.

Conclusion
Only claim 37 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642